                  Case 19-10953-CSS                  Doc 604         Filed 02/17/20           Page 1 of 8



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

 In re:                                                               )   Chapter 11
                                                                      )
                            1
 KG Winddown, Inc.                                                    )   Case No. 19-10953 (CSS)
                                                                      )
                                          Debtors.                    )   (Jointly Administered)
                                                                      )
                                                                      )   Ref Docket No. 600

                                             AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

WING CHAN, being duly sworn, deposes and says:

1. I am employed as a Noticing Coordinator by Epiq Corporate Restructuring, LLC, located at
   777 Third Avenue, New York, NY 10017. I am over the age of eighteen years and am not a
   party to the above-captioned action.

2. On February 13, 2020, I caused to be served the “Monthly Operating Report for the
   Reporting Period January 1, 2020 Through January 31, 2020,” dated February 12, 2020
   [Docket No. 600], by causing true and correct copies to be:

    a. enclosed securely in separate postage pre-paid envelopes and delivered via first class mail
       to those parties listed on the annexed Exhibit A, and

    b. delivered via electronic mail to those parties listed on the annexed Exhibit B.




1 The Debtors and the last four digits of their respective taxpayer identification numbers include: KG Wind Down, Inc. (f/k/a
Kona Grill, Inc.) (6690); KGRH Wind Down, Inc. (f/k/a Kona Restaurant Holdings, Inc.) (6703); KGS Wind Down, Inc. (f/k/a
Kona Sushi, Inc.) (4253); KGM Wind Down, Inc. (f/k/a Kona Macadamia, Inc.) (2438); KGTR Wind Down, Inc. (f/k/a Kona
Texas Restaurants, Inc.) (4089); KGIH Wind Down, Inc. (f/k/a Kona Grill International Holdings, Inc.) (1841); KGB Wind
Down, Inc. (f/k/a Kona Baltimore, Inc.) (9163); KGI Wind Down, Inc. (f/k/a Kona Grill International, Inc.) (7911); and KGPR
Wind Down, Inc. (f/k/a Kona Grill Puerto Rico, Inc.) (7641).



                                                               -1-
               Case 19-10953-CSS           Doc 604       Filed 02/17/20     Page 2 of 8



3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                        /s/ Wing Chan
                                                                        Wing Chan
 Sworn to before me this
 14th day of February, 2020
 /s/ John Chau
 Notary Public, State of New York
 No. 01CH6353383
 Qualified in Queens County
 Commission Expires February 23, 2021




                                                   -2-

T:\CLIENTS\KONAGR\AFFIDAVITS\JANUARY 2020 MOR_DI 600_AFF_2-13-20.DOCX
Case 19-10953-CSS   Doc 604   Filed 02/17/20   Page 3 of 8




                    EXHIBIT A
                                                   KONA GRILL, INC.
                           Case 19-10953-CSS        Doc 604 Filed 02/17/20
                                                     Service List
                                                                                     Page 4 of 8

Claim Name                                Address Information
AMERICAN EXPRESS TRAVEL RELATED           C/O BECKET & LEE LLP PO BOX 3001 MALVERN PA 19355-0701
SERVICES CO, INC.
ARTURO GONZALEZ MARTIN, ESQ               (COUNSEL FOR BALLESTER HERMANOS, INC.) PO BOX 193377 SAN JUAN PR 00919-3377
BALLESTER HERMANOS, INC.                  PO BOX 364548 SAN JUAN PR 00936-4548
BERDON, YOUNG & MARGOLIS, P.C.            (COUNSEL FOR KONA MACADAMIA INC.) ATTN: STUART A. MARGOLIS, ESQ. 350 ORANGE
                                          STREET, 2ND FLOOR NEW HAVEN CT 06511
BEWLEY, LASSLEBEN & MILLER, LLP           (COUNSEL FOR THE IRVINE COMPANY, LLC ATTN: ERNIE ZACHARY PARK 13215 E. PENN
                                          ST., SUITE 510 WHITTIER CA 90602
BUCHALTER,   A PROFESSIONAL CORPORATION   (COUNSEL FOR WILLIE ITULE PRODUCE, INC.) ATTN: NANCY K SWIFT 16435 NORTH
                                          SCOTTSDALE ROAD, SUITE 440 SCOTTSDALE AZ 85254-1754
BUCHANAN INGERSOLL & ROONEY PC            (COUNSEL FOR KEY BANK NATIONAL ASSOCIATION) ATTN: MARY CALOWAY, ESQ. 919 NORTH
                                          MARKET STREET, SUITE 990 WILMINGTON DE 19801
CBL & ASSOCIATES MANAGEMENT, INC.         2030 HAMILTON PLACE BLVD STE 500 CHATTANOOGA TN 37421
CONNOLLY GALLAGHER LLP                    (COUNSEL FOR RPAI OAK BROOK PROMENADE, LLC) ATTN: KAREN C. BIFFERATO,
                                          ESQ/KELLY M. CONLAN, ESQ 1201 NORTH MARKET STREET 20TH FLOOR WILMINGTON DE
                                          19801
COOLSPRINGS MALL, LLC                     2030 HAMILTON PLACE BLVD STE 500 CHATTANOOGA TN 37421
EDWARD DON & COMPANY                      ATTN: JOHN FAHEY 9801 ADAM DON PARKWAY WOODRIDGE IL 60517
EDWARD DON & COMPANY                      3501 PLANO PKWY THE COLONY TX 75056-5245
FOLEY HOAG LLP                            (COUNSEL FOR KGA) ATTN: WILLIAM F. GRAY JR., ALISON D. BAUER 1310 AVENUE OF
                                          THE AMERICAS NEW YORK NY 10019
GE CAPITAL FRANCHISE FINANCE              C/O THE CORPORATION TRUST COMPANY CORPORATION TRUST CENTER 1209 ORANGE STREET
CORPORATION                               WILMINGTON DE 19801
GE CAPITAL FRANCHISE FINANCE              17207 N PERIMETER DR SCOTTSDALE AZ 85255
CORPORATION
GE CAPITAL FRANCHISE FINANCE              8377 E HARTFORD DR STE 200 SCOTTSDALE AZ 85255
CORPORATION
GE CAPITAL FRANCHISE FINANCE              C/O DILIGENZ, INC. 6500 HARBOR HEIGHTS PKWY STE 400 MOKILTRO WA 98275
CORPORATION
JFC INTERNATIONAL, INC.                   ATTN: MR. HIDETAKA IINUMA LOS ANGELES CA 90040
KEYBANK NATIONAL ASSOCIATION              127 PUBLIC SQUARE CLEVELAND OH 44114
KEYBANK NATIONAL ASSOCIATION              ATTN: MICHAEL A. AXEL, ESQ ASSISTANT GENERAL COUNSEL & SENIOR VICE PRESIDENT
                                          127 PUBLIC SQUARE SECOND FLOOR CLEVELAND OH 44114-1396
KEYBANK NATIONAL ASSOCIATION              ATTN CARIE BECKER 4910 TIEDEMAN RD BROOKLYN OH 44144
KOHNER, MANN & KAILAS, S.C.               (COUNSEL FOR ECOLAB INC.) ATTN: SAMUEL C. WISOTZKEY WASHINGTON BUILDING
                                          BARNABAS BUSINESS CENTER 4650 NORTH PORT WASHINGTON ROAD MILWAUKEE WI
                                          53212-1059
LAW OFFICE OF SUSAN E. KAUFMAN, LLC       (COUNSEL FOR TAUBMAN LANDLORDS) ATTN: SUSAN E. KAUFMAN, ESQUIRE 919 N. MARKET
                                          STREET, SUITE 460 WILMINGTON DE 19801
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP    (COUNSEL FOR MONTGOMERY COUNTY AND HARRIS COUNTY) ATTN: JOHN P DILLMAN PO BOX
                                          3064 HOUSTON TX 77253-3064
OFFICE OF THE UNITED STATES TRUSTEE       REGION 3 ATTN: LINDA J. CASEY, ESQ. UNITED STATES DEPARTMENT OF JUSTICE J.
                                          CALEB BOGGS FEDERAL BUILDING 844 N. KING STREET, SUITE 2207, LOCKBOX 35
                                          WILMINGTON DE 19801
PEPPER HAMILTON LLP                       (COUNSEL FOR KGA) ATTN: EVELYN J. MELTZER HERCULES PLAZA, SUITE 5100 1313 N.
                                          MARKET STREET WILMINGTON DE 198991709
SINGER & LEVICK, P.C.                     (COUNSEL FOR RED DEVELOPMENT, LLC) ATTN: MICHELLE E SHRIRO, ESQ 16200 ADDISON
                                          ROAD, SUITE 140 ADDISON TX 75001
STATE OF OHIO                             ATTN: DAVE YOST OHIO ATTORNEY GENERAL COLLECTIONS ENFORCEMENT, TOLEDO REGIONAL
                                          OFFICE ONE GOVERNMENT CENTER, SUITE 1240 TOLEDO OH 43604-2261
TN DEPT OF REVENUE                        C/OTN ATTORNEY GENERAL'S OFFICE, BANKRUPTCY DIVISN PO BOX 20207 NASHVILLE TN
                                          37202-0207
TRACY FORTMAN                             C/O ROBERT R. HOPPER & ASSOCIATES, LLC ATTN: JASON JURAN 333 S. 7TH STREET,


Epiq Corporate Restructuring, LLC                                                                          Page 1 OF 2
                                               KONA GRILL, INC.
                          Case 19-10953-CSS     Doc 604 Filed 02/17/20
                                                 Service List
                                                                               Page 5 of 8

Claim Name                            Address Information
TRACY FORTMAN                         SUITE 2450, MINNEAPOLIS MN 55402
TRUE WORLDS FOODS, LLC,               ATTN: DANIEL GRAY 24 LINK DRIVE ROCKLEIGH NJ 07647
WASHINGTON PRIME GROUP, INC.          ATTN: STEPHEN E. IFEDUBA 180 WEST BROAD STREET COLUMBUS OH 43215
WELLS FARGO                           ATTN ANGELA LAWRENCE 100 W WASHINGTON ST 25TH FL PHOENIX AZ 85003
ZIONS FIRST NATIONAL BANK             ATTN RHETT ANDERSON 1 S MAIN ST STE 1400 SALT LAKE CITY UT 84133-1109




                               Total Creditor count 34




Epiq Corporate Restructuring, LLC                                                                         Page 2 OF 2
Case 19-10953-CSS   Doc 604   Filed 02/17/20   Page 6 of 8




                    EXHIBIT B
                      Case 19-10953-CSS        Doc 604       Filed 02/17/20   Page 7 of 8

                                KG Winddown, Inc. - Case No. 19-10953 (CSS)
                                    Electronic Mail Master Service List

NAME                                                         EMAIL

BROOKFIELD PROPERTY REIT INC - ATTN: KRISTEN N. PATE         BK@BROOKFIELDPROPERTIESRETAIL.COM
TAUBMAN LANDLORDS - ATTN: ANDREW S. CONWAY                   ACONWAY@TAUBMAN.COM

FROST BROWN TODD, LLC - ATTN: RONALD E. GOLD, A.J. WEBB      RGOLD@FBTLAW.COM; AWEBB@FBTLAW.COM
BEXAR COUNTY (LINEBARGER GOGGAN BLAIR & SAMPSON,
LLP) - ATTN: DON STECKER                                     SANANTONIO.BANKRUPTCY@PUBLICANS.COM
TAUBMAN LANDLORDS - ATTN: SUSAN E. KAUFMAN                   SKAUFMAN@SKAUFMANLAW.COM

LINNEBARGER GOGGAN BLAIR & SAMPSON, LLP (COUNSEL
FOR TARRANT COUNTY AND DALLAS COUNTY)                        DALLAS.BANKRUPTCY@PUBLICANS.COM
PACHULSKI STANG ZIEHL & JONES LLC (COUNSEL TO THE
DEBTORS) - ATTN: JAMES E. O'NEILL                            JO'NEILL@PSZJLAW.COM

SIMON PROPERTY GROUP, LP - ATTN: RONALD M. TUCKER            RTUCKER@SIMON.COM
MONZACK MERSKY McLAUGHLIN AND BROWDER PA
(COUNSEL FOR INTERNATIONAL ENVIRONMENTAL AND
WASTE MANAGMENT)
ATTN: BRIAN j MCLAUGHLIN ESQ                                 BMCLAUGHLIN@MONLAW.COM
POLSINELLI PC (COUNSEL FOR GORDON FOOD SERVICE) ATTN:
CHRISTOPHER A WARD                                           CWARD@POLSINELLI.COM
ICE MILLER LLP (COUNSEL FOR GORDON FOOD SERVICE) ATTN:
JASON M. TORF                                                JASON.TORF@ICEMILLER.COM


BALLARAD SPAHR LLP (COUNSEL FOR THE LANDLORD
CREDITORS) ATTN: LESLIE C HEILMAN,ESQ., LAUREL D.            HEILMANL@BALLARDSPAHR.COM;ROGLENL@BALLARDSP
ROGLEN, ESQ.; DUSTIN P. BRANCH ESQP                          AHR.COM, BRANCHD@BALLARDSPAHR.COM
MISSOURI DEPARTMENT OF REVENUE -ATTN: STEVEN A.
GINTHER                                                      DEECF@DOR.MO.GOV
AUSTRIA LEGAL, LLC (COUNSEL FOR WILLISTON HOLDING CO)
ATTN: MATTHEW P. AUSTIRA                                     MAUSTRIA@AUSTRIALLC.COM
GRAY PLANT MOOTY ( COUNSEL FOR WILLISTON HOLDING
CO) ATTN: PHILLIP W.BOHL                                     PHILLIP.BOHL@GPMLAW.COM
KILPATRICK TOWNSEND & STOCKTON LLP (COUNSEL FOR BEN
E. KEITH CO) ATTN: DAVID M. POSNER,                          DPOSNER@KILPATRICKTOWNSEND.COM;
ESQ., KELLY MOYNIHAND, ESQ.                                  KMOYNIHAN@KILPATRICKTOWNSEND.COM
JASON A. STARKS, ASSISTANT COUNTY ATTORNEY (COUNSEL
FOR TRAVIS COUNTY)                                           JASON.STARKS@TRAVISCOUNTYTX.GOV
BAYARD, P.A. (COUNSEL TO UCC) ATTN: JUSTIN R. ALBERTO,       JALBERTO@BAYARDLAW.COM;EFAY@BAYARDLAW.COM;
ERIN R. FAY, GREGORY J. FLASSER                              GFLASSER@BAYARDLAW.COM



                                                         1
                      Case 19-10953-CSS       Doc 604      Filed 02/17/20   Page 8 of 8

                                KG Winddown, Inc. - Case No. 19-10953 (CSS)
                                    Electronic Mail Master Service List

KELLEY DRYE & WARREN LLP (COUNSEL TO UCC) ATTN: JAMES
S. CARR, JASON R. ADAMS, LAUREN S. SCHLUSSEL
                                                           KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM;
                                                           JCARR@KELLEYDRYE.COM;
                                                           JADAMS@KELLEYDRYE.COM;
                                                           LSCHLUSSEL@KELLEYDRYE.COM

MARICOPA COUNTY ATTORNEY’S OFFICE CIVIL SERVICES
DIVISION, (MARICOPA COUNTY TREASURER) ATTN: PETER
MUTHIG                                                     MUTHIGK@MCAO.MARICOPA.GOV

SPECTOR & JOHNSON, PLLC (COUNSEL FOR 3 WATERWAY
HOLDINGS, LLC), ATTN: HOWWARD MARC SPECTOR                 HSPECTOR@SPECTORJOHNSON.COM

K. KEITH MCALLISTER ATTORNEY AT LAW (COUNSEL FOR JFC
INTERNATIONAL INC.) ATTN: K. KEITH MCALLISTER, ESQ.        KKMECFACTIVITY@GMAIL.COM
COLE SCHOTZ P.C. (COUNSE FOR JFC INTERNATIONAL INC.)
ATTN: PATRICK. J REILLY ESQ                                PREILLEY@COLESCHOTZ.COM
POLSINELLI PC (COUNSEL FOR NORTHAPRK PARTNERS, LCP)
ATTN: BRENNA A. DOLPHIN, ESQ/                              BDOLPHIN@POLSINELLI.COM;
JAMES H. BILLINGSLEY, ESQ                                  JBILLINGSLEY@POLSINELLI.COM
CLEAR CREEK INDEPENDENT SCHOOL DISTRICT, CITY OF
HOUSTON,
THE WOODLANDS METRO CENTER MUNICIPAL UTILITY
DISTRICT
AND THE WOODLANDS ROAD UTILITY DISTRICT #1                 OSONIK@PBFCM.COM




                                                       2
